Citation Nr: 1538970	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-33 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from July 23, 2013, to July 24, 2013.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel











INTRODUCTION

The appellant served on active duty from October 1965 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) West Palm Beach VA Medical Center (VAMC) which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred from July 23, 2013, to July 24, 2013.

A private attorney filed a September 2013 argument on the appellant's behalf. In a July 2015 letter, the Board informed the appellant that there were no VA forms appointing a representative associated with the claims file and that the private attorney who submitted the September 2013 statement was not accredited by VA. In an August 2015 response, the appellant asserted that he would proceed without representation, pro se. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the August 2015 response from the appellant discussed above.


FINDINGS OF FACT

1. The appellant is not service-connected for any disability, does not have a total disability permanent in nature resulting from a service-connected disability, and is not a participant in a vocational rehabilitation program.
 
 2. The appellant was treated surgically at a private facility from July 23, 2013, to July 24, 2013, for a cervical spine condition.
 
3. VA payment or reimbursement of the costs of the private medical care provided from July 23, 2013, to July 24, 2013, was not previously authorized and an application was not made to VA within 72 hours after the hour of admission for authorization. 

4. The appellant's surgery for his cervical spine condition was non-emergent.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from July 23, 2013, to July 24, 2013, have not been met. 38 U.S.C.A.      §§ 1703, 1710, 1725, 1728 (West 2002 & Supp. 2015); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Initially, the Board finds that because the current claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses. In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.



Merits of the Claim

The appellant asserts entitlement to reimbursement for the unauthorized expenses incurred at a private facility from July 23, 2013, to July 24, 2013, on the basis that such treatment, specifically, surgery for his cervical spine condition, was required on an emergent basis. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care. 38 U.S.C.A. §§ 1703, 1710. Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54. 38 C.F.R. §§ 17.52, 17.53. That section provides, in pertinent part, that the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance. In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by a Veteran or by others in his or his behalf is dispatched to the VA within 72 hours after the hour of admission.

However, the appellant in the present appeal does not claim and the record does not show that he received pre-treatment authorization from VA for his private treatment from July 23, 2013, to July 24, 2013. While the appellant claims that his medical condition at that time was an emergency, he does not claim and the record does not show that he or anyone acting on this behalf sought post-treatment authorization from VA within the meaning of 38 C.F.R. § 17.54 (i.e., within 72 hours). Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to reimbursement because of prior authorization. 38 C.F.R. §§ 17.52, 17.53, 17.54. Therefore, the appellant may recover the expenses associated with such treatment only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R.            § 17.120, or 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008. 


Unauthorized Medical Expenses

Under the current laws and regulations governing reimbursement of unauthorized medical expenses found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (see Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the appellant must satisfy each of three regulatory conditions: 
(a) The care or services were rendered: (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran if the Veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a Veteran who - (A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been be in need of care or treatment; and 

(b) Emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

The appellant is not service-connected for any disability, does not have a total disability permanent in nature resulting from a service-connected disability, and is not a participant in a vocational rehabilitation program, and he does not assert otherwise. Services were thus not rendered for a disability that was service-connected or for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability. 
Thus, because the failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 . Therefore, the appellant may recover the expenses associated with such treatments only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008.

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R.              §§ 17.1000-1003. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Millennium Bill Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A.             § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) a Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

In the appellant's own December 2013 statement, he reported that he endured unacceptable care at the VA facility wherein he was treated for his cervical spine condition, and that he was not given timely diagnoses or surgical advice. He reported that the specialist to whom the VAMC referred him was a neurosurgeon and not an orthopedic surgeon, and that orthopedic spine surgeons were not available at the VAMC. He asserted that he considered his spinal condition to be life-threatening, as he was advised by his private physician that a fall or whiplash from a car accident could sever his spinal cord and leave him wheelchair-bound unless he underwent remedial decompression surgery of the cervical spine. 

The appellant submitted a VA report of April 2013 cervical spine magnetic resonance imaging (MRI) demonstrating that an abnormality was present and action was needed. He also submitted a May 2013 private treatment record indicating that the physician discussed that there was an imminent and chronic risk associated with the appellant's cervical spine stenosis and that the physician recommended that the appellant consider surgical decompression in order to avoid either long-term or acute neurological deterioration. The physician concluded that the appellant was to deliberate his treatment options and follow up if he wished to pursue surgery. 

The appellant submitted a June 20, 2013, electronic message from his private surgeon's office, informing the appellant of the current procedural terminology (CPT) codes and costs of his upcoming surgery, indicating that his surgeon provided discounted fees as the appellant was paying out of pocket. He also submitted a July 22, 2013, financial statement indicating that he had paid a deposit for his private surgical treatment to occur the following day. 

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action." Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) (emphasis in original). Under 38 C.F.R. § 17.1002, a provision pertaining to benefits under the Millennium Bill Act, an emergency includes for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b). 

In the present appeal, the Board finds that there was no emergency related to the appellant's cervical spine surgery on July 23, 2013. The very fact that the appellant was informed of the CPT codes and costs associated with his cervical spine surgery more than one month prior, on June 20, 2013, indicates that his July 23, 2013, surgery was not emergent. In this regard, the Board also finds the fact that the appellant paid a deposit to his surgeon on July 22, 2013, one day prior to his July 23, 2013, surgery to be significant. There is no indication that there was a sudden, generally unexpected occurrence orf set of circumstances demanding immediate action. Hennessey, 7 Vet. App. 143, 147 (1994). The July 23, 2013, surgery was indeed planned, and the appellant does not assert otherwise.

Further, there is no evidence that the appellant suffered an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R.      § 17.1002(b). The May 2013 private treatment record  that the appellant submitted in support of his contention that he believed his medical condition to be life-threatening does not indicate that the appellant, without immediate medical attention, would place his life or bodily functions or organs or parts in serious jeopardy or impairment. In fact, the private physician specifically wrote that he was leaving the appellant to deliberate his treatment options and follow up if he wished to pursue surgery. While the private physician did discuss an imminent and chronic risk associated with his cervical spine stenosis and that surgical decompression was recommended to avoid either long-term or acute neurological deterioration, he did not advise, suggest, or discuss emergency surgery. 

While the appellant experienced increasingly worse symptoms related to his cervical spine condition including pain, and may have feared that an accident would sever his spinal cord or that he would incur long-term debilitating effects related to his cervical spine condition, it is significant that the appellant did not undergo surgery until more than three weeks after the May 2013 discussion with his private physician as to his treatment options. There is no evidence that, despite his frustration with the timeliness and thoroughness of his VA care, that VA was unwilling or unable to provide the appellant cervical spine surgery or authorize payment for the appellant to seek such surgery elsewhere. 

Accordingly, the appellant does not meet the second and third criteria, that the treatment claimed is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that VA facilities were not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. Thus, because the failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of the Millennium Bill Act. See 38 C.F.R. § 17.1002. 

 Conclusion

The Board is sympathetic to the appellant's arguments. It is clear that he was in pain and concerned about the lasting effects and possible outcome related to his cervical spine condition, and that he was not satisfied with the course of care offered by his VA physicians and facilities; however, the Board is bound by the criteria set forth above, and a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the unauthorized medical expenses in question may be made by VA. 38 U.S.C.A. §§ 1703, 1710, 1725, 1728. 

Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990)). 

The Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b). However, as the preponderance of the evidence is against the claim, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred from July 23, 2013, to July 24, 2013, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


